DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communications filed 8/21/2020, and 10/02/2020.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 14, the recitation “test voltage” is indefinite because it’s unclear how a test voltage is different from a power supply or reference voltage.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13, 14, 16-18-20, 23, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. EP1986323.
With respect to claim 13, figures 3-6 and 10 of Xiao et al. discloses an electric circuit for testing a power-on reset circuit, comprising:
a comparator [figs. 3-5] configured to detect an undervoltage for an input voltage [Vps] by comparing the input voltage to a reference voltage [Vref], and configured to output an output signal [OUT];
a first noise filter configured to filter out noise from the output signal received as a first input signal for a first time period and to output a first filtered output signal [paragraphs 0030, 0046,0054-0055 hysteresis];

a digital part including an OR gate for a logical linkage of the first filtered output signal and the second filtered output signal for an output of a power-on reset signal [figure 6 38, shown in figure 10, 240].
	Insofar as understood with respect to claim 14, the electric circuit as recited in claim 13, wherein a supply voltage or a test voltage is provided as the input voltage at the comparator. [figure 6 discloses a plurality of input voltages]
With respect to claims 16 and 17, a analog noise filter is disclosed by paragraphs 0030, 0046,0054-0055, hysteresis.
	With respect to claims 18-20, figure 9 discloses a noise filter with configurable filter time, DELAY.	
With respect to claim 23, paragraphs 0010, 0034, 0064 disclose providing test signals. 
	With respect to claim 24, figures 3-5 dislcose the electric circuit as recited in claim 13, further comprising: a voltage splitter [voltage dividers] configured to supply an adapted supply voltage from a supply voltage.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. [20100026357].
With respect to claim 13, figure 5 of Chan et al. discloses an electric circuit for testing a power-on reset circuit, comprising:

a first noise filter [R1_N] configured to filter out noise from the output signal received as a first input signal for a first time period and to output a first filtered output signal;
a second noise filter [R2_N] configured to filter out noise from a second input signal for a second time period and to output a second filtered output signal; and
a digital part including an OR gate [OR_N] for a logical linkage of the first filtered output signal and the second filtered output signal for an output of a power-on reset signal [INT_RSTN].
With respect to claim 15, figure 5 of Chan et al. discloses the electric circuit as recited in claim 13, wherein the first filtered output signal or a test signal is provided as an input signal at the second noise filter.
Allowable Subject Matter
Claims 21 and 22 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 112 rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN JAGER/
Primary Examiner, Art Unit 2842
2/22/2021